 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   DIANE KHACHATURIAN,                          CV 20-1584 PA (JPRx)

12                Plaintiff,                      JUDGMENT
13          v.
14   LIVHOME, INC. et al.,
15                Defendants.
16
17
18         Pursuant to the Court’s March 9, 2020 Minute Order dismissing this action for failure
19   to file an amended complaint pursuant to the Court’s order,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: March 9, 2020                             _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
